



PLANTRONICS, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT


This Change of Control Severance Agreement (this “COC Agreement”) is made and
entered into by and between Chuck Boynton (“Executive”) and Plantronics, Inc., a
Delaware corporation (the “Company”), as of the date indicated on the signature
page hereto.


RECITALS


1.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company.


2.The Committee believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.


3.The Committee believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment following a Change
of Control. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.


4.
Certain capitalized terms used in the COC Agreement are defined in Section 6
below.



AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.Term of COC Agreement. This COC Agreement will become effective upon a Change
of Control and will remain in effect for twenty-four (24) months following such
Change of Control (the “Change of Control Protection Period”). Following the
Change of Control Protection Period, this COC Agreement will be of no further
force and effect; provided that, if Executive becomes entitled to benefits under
Section 4 during the term of this COC Agreement, the COC Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this COC Agreement have been satisfied.


2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination that occurs other than during the Change of Control
Protection Period, Executive will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this COC Agreement or
as provided in any other employment agreement entered into between the Company
and Executive, and





--------------------------------------------------------------------------------






the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses.


3.
Change of Control.



(a)    In the event of a Change of Control, and subject to Executive’s continued
employment with the Company through the effective date of such Change of
Control, all outstanding equity awards will vest according to the vesting
schedule specified in the 2003 Stock Plan.


(b)    Notwithstanding the foregoing, or any term of the 2003 Stock Plan or PSU
Agreements to the contrary related to vesting of performance-vesting awards, any
unvested performance-vesting equity awards (including any performance shares or
units) held by Executive as of immediately prior to the effective date of a
Change of Control (“Performance Awards”) shall be treated as follows: (i) the
day before the effective date of the Change in Control (the “Wind Up Date”)
shall be considered to be the last day of the performance period for such
Performance Awards; (ii) TSR-related performance conditions shall be calculated
on the Wind Up Date based on the Company’s TSR through that date as compared to
the TSR of the relevant comparator group through the Wind Up Date (or the last
date preceding the Wind Up Date such TSR performance can be determined if it
cannot be determined on the Wind Up Date); and (iiii) the Performance Awards
shall vest at the higher of (x) the actual measurement under clause (ii) and (y)
target performance levels. Following a Change of Control, Executive will not be
entitled to any other payment or benefits in respect of the Performance Award
other than the vesting of such Performance Awards set forth in this Section 3
and the vested portion of the Performance Award shall be subject to the terms of
the 2003 Stock Plan.


4.
Change of Control Benefits.



(a)    Termination without Cause or Resignation for Good Reason in Connection
with a Change of Control. If the Company terminates Executive’s employment with
the Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs during the Change of Control Protection
Period, and Executive signs and does not revoke a release of claims with the
Company (in a form reasonably acceptable to the Company) (“Release”) and
provided that such Release becomes effective and irrevocable no later than sixty
(60)days following the termination date or such earlier date required by the
Release (such deadline, the “Release Deadline”), then subject to this Section 4,
Executive will receive the following:


(i)    Accrued Compensation. The Company will pay Executive all accrued but
unpaid salary, bonus and vacation, expense reimbursements, wages, and other
benefits due to Executive under any plans, policies, and arrangements provided
by the Company or its affiliates, subject to the limitations set forth in
subsection (ii).









--------------------------------------------------------------------------------






(ii)    Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to the sum of (A) 200% of Executive’s annual
base salary as in effect immediately prior to Executive’s termination date or
(if greater) at the level in effect immediately prior to the Change of Control,
(B) that prorata portion or all of Executive’s annual target incentive bonus
that Executive has earned but not yet been paid (disregarding the requirement
that the participant must have been employed by the Company as of the date of
payout to earn any portion of or all of their annual incentive bonus); and (C)
an additional 200% of Executive’s annual target incentive bonus for the year in
which the severance payment under this COC Agreement set forth in this Section
4(a)(ii) is triggered.


(iii)    COBRA Payment. Executive will receive a lump sum cash payment in an
amount equal to the monthly COBRA premium that the Executive would be required
to pay to continue her or his group health coverage as in effect on the date of
her or his termination for herself or himself and her or his eligible
dependents, multiplied by twenty-four (24), which payment will be made less
applicable withholdings and regardless of whether the Executive elects COBRA
continuation coverage.


(iv)    Equity Awards. Subject to Section 3 of this Agreement, any equity awards
(including, without limitation, any awards of stock options, restricted stock,
restricted stock units, and/or performance shares or units that have been
granted, whether vested or unvested) outstanding as of the date of such
termination will vest in full as to 100% of the unvested portion of the award
(at the target level for any such awards that have performance goals).


(b)
Timing of Payments.



(i)    Executive will forfeit any rights to severance or benefits under this COC
Agreement if the Release does not become effective by the Release Deadline. In
no event will the payments or benefits contemplated by Section 4(a)(ii)-(iv) be
paid or provided until the Release actually becomes effective. Any payments or
benefits under Section 4(a) that would be considered Deferred Compensation
Severance Benefits (as defined in Section 4(h)(i)) will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 4(h). Except as required by Section 4(h), any installment payments that
would have been made to Executive during the sixty
(60) day period immediately following Executive’s separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s separation from service and the remaining payments will be
made as provided in this COC Agreement.


(ii)    Unless otherwise required by Section 4(b)(i) or Section 4(h), the
Company will pay any severance payments in a lump-sum payment payable within
thirty (30) days following Executive’s termination date; provided, however, that
no severance or other benefits will be paid or provided until the Release
becomes effective and irrevocable, and any severance amounts or benefits
otherwise payable between Executive’s termination date and the date such release
becomes effective and irrevocable will be paid on the date the Release becomes
effective and irrevocable. If Executive should die before all of the severance
amounts have been paid, such unpaid amounts will







--------------------------------------------------------------------------------






be paid in a lump-sum payment promptly following such event to Executive’s
designated beneficiary, if living, or otherwise to the personal representative
of Executive’s estate.
(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company is terminated voluntarily by Executive or for Cause by the
Company, then:


(i)    Accrued Compensation and Benefits. The Company will pay Executive all
accrued but unpaid salary, bonus and vacation, expense reimbursements, wages,
and other benefits due to Executive under any plans, policies, and arrangements
provided by the Company or its affiliates.


(i) Severance or Other Benefits. Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then apply to
Executive under the Company’s or its affiliates’ then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company or its affiliates, including, without limitation, the Polycom Long-Term
Cash Plan or Polycom, Inc. 2016 Long Term Incentive Plan, to the extent
applicable.


(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then:


(i)    Accrued Compensation and Benefits. The Company will pay Executive all
accrued but unpaid salary, bonus and vacation, expense reimbursements, wages,
and other benefits due to Executive under any plans, policies, and arrangements
provided by the Company or its affiliates.


(ii)    Severance or Other Benefits. Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then apply to
Executive under the Company’s or its affiliates’ then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company or its affiliates, including, without limitation, the Polycom Long-Term
Cash Plan or Polycom, Inc. 2016 Long Term Incentive Plan, to the extent
applicable.


(e)
Section 409A.



(i)    Notwithstanding anything to the contrary in this COC Agreement, no
severance payable to Executive, if any, pursuant to this COC Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Compensation Separation Benefits”) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.


(ii)    Notwithstanding anything to the contrary in this COC Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then, to the extent
required for compliance with Section 409A, the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following Executive’s
separation from service as a result of such separation from service, will become
payable on the first payroll date that occurs on or after the date six (6)
months and one (1)







--------------------------------------------------------------------------------






day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service but prior to the six (6) month anniversary of the
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this COC Agreement is intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(iii)    Any amount paid under this COC Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.


(iv)    Any amount paid under this COC Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A- 1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.


(v)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
COC Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.


(f)    Other Requirements. Executive’s receipt of any payments or benefits under
this Section 4 will be subject to Executive continuing to comply with the terms
of any confidential information agreement executed by Executive in favor of the
Company and the provisions of this COC Agreement.


5.Limitation on Payments. In the event that the severance and other benefits
provided for in this COC Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 and Section
4(a) respectively will be either:


(a)
delivered in full, or



(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,








--------------------------------------------------------------------------------






whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive’s equity awards.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 5.


6.Definition of Terms. The following terms referred to in this COC Agreement
will have the following meanings:


(a)
Cause. “Cause” will mean Executive’s termination only upon:



(i)    Executive’s willful failure, (A) to comply with the Company’s policies
and practices applicable to the Company’s employees in similar job positions or
to the Company’s employees generally or (B) to follow the reasonable
instructions of Executive’s supervisor;


(ii)    Executive’s engaging in willful misconduct which is demonstrably and
materially injurious to the Company;


(iii)    Executive’s committing a felony, an act of fraud against, or the
misappropriation of property belonging to the Company; or


(iv)    Executive’s breaching in any material respect the terms of this
Agreement or the Employee Patent, Secrecy and Invention Agreement between
Executive and the Company.


(b)    Change of Control. “Change of Control” will mean the occurrence of any of
the following events:







--------------------------------------------------------------------------------






(i)    Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company, except that any change in
the ownership of the stock of the Company as a result of a private financing of
the Company that is approved by the Company’s Board of Directors (the “Board”)
will not be considered a Change of Control; or


(ii)    Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or


(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.


(c)    Disability. “Disability” will mean that Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Termination resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate
Executive’s employment. In the event that Executive resumes the performance of
substantially all of his or her duties hereunder before the termination of his
or her employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.


(d)    Good Reason. “Good Reason” will mean Executive’s termination of
employment within ninety (90) days following the expiration of any cure period
(discussed below) following the occurrence of one or more of the following,
without Executive’s consent:





--------------------------------------------------------------------------------






(i)    A material reduction in Executive’s base compensation as in effect
immediately prior to such reduction;


(ii)    Executive ceasing to hold the same position, titles, duties and
responsibilities Executive held immediately prior to a Change of Control with
respect to the ultimate parent company of the combined successor entity in such
Change of Control;


(iii)    The assignment to Executive of any duties, or the reduction of
Executive’s duties, either of which results in a material diminution of
Executive’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, or the removal of Executive from such
position and responsibilities, provided that such removal results in a material
diminution of Executive’s authority, duties, or responsibilities with the
Company;


(iv)    A material change in the geographic location at which Executive must
perform services (in other words, the relocation of Executive to a facility that
is more than twenty- five (25) miles from Executive’s current location); or


(v)    the failure of the Company to obtain the assumption of this COC Agreement
by a successor and/or acquirer.


Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


(e)    Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


7.
Successors.



(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this COC Agreement and agree expressly to
perform the obligations under this COC Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this COC Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this COC Agreement by operation of
law.







--------------------------------------------------------------------------------






(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.
Arbitration.



(a)    The Company and Executive each agree that any and all disputes arising
out of the terms of this COC Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law. Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.


(b)    Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he or she filed a complaint in a
court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Cruz County,
California.


(c)    Remedy. Except as provided by the Act and this COC Agreement, arbitration
will be the sole, exclusive, and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Act and this COC
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.







--------------------------------------------------------------------------------





(d)    Administrative Relief. Executive understands that this COC Agreement does
not prohibit him or her from pursuing any administrative claim with a local,
state, or federal





--------------------------------------------------------------------------------






administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This COC Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


(e)    Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this COC Agreement
voluntarily and without any duress or undue influence by anyone. Executive
further acknowledges and agrees that he or she has carefully read this COC
Agreement and has asked any questions needed for him or her to understand the
terms, consequences, and binding effect of this COC Agreement and fully
understand it, including that Executive is waiving his or her right to a jury
trial. Finally, Executive agrees that he or she has been provided an opportunity
to seek the advice of an attorney of his or her choice before signing this COC
Agreement.


9.
Notice.



(a)    General. Notices and all other communications contemplated by this COC
Agreement will be in writing and will be deemed to have been duly given when
personally delivered when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or when delivered by a private courier
service such as UPS, DHL or Federal Express that has tracking capability. In the
case of Executive, mailed notices will be addressed to him or her at the home
address which he or she most recently communicated to the Company in writing. In
the case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.


(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this COC Agreement.
Such notice will indicate the specific termination provision in this COC
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
ninety (90) days after the giving of such notice). The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his or her
rights hereunder.


10.
Miscellaneous Provisions.



(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this COC Agreement, nor will any such
payment be reduced by any earnings that Executive may receive from any other
source.


(b)    Waiver. No provision of this COC Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive





--------------------------------------------------------------------------------






and by an authorized officer of the Company (other than Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this COC Agreement by the other party will be considered a waiver of any
other condition or provision or of the same condition or provision at another
time.


(c)    Headings. All captions and section headings used in this COC Agreement
are for convenient reference only and do not form a part of this COC Agreement.


(d)    Entire Agreement. This COC Agreement constitutes the entire agreement of
the parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including the Change of Control Severance Agreement dated as of September 25,
2018. No waiver, alteration, or modification of any of the provisions of this
COC Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this COC
Agreement.


(e)    Choice of Law. The validity, interpretation, construction and performance
of this COC Agreement will be governed by the laws of the State of California
(with the exception of its conflict of laws provisions). Any claims or legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this COC
Agreement) will be commenced or maintained in any state or federal court located
in the jurisdiction where Executive resides, and Executive and the Company
hereby submit to the jurisdiction and venue of any such court.


(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this COC Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.


(g)    Withholding. All payments made pursuant to this COC Agreement will be
subject to withholding of applicable income, employment and other taxes.


(h)    Counterparts. This COC Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


[Signature Page to Follow]
























-11-





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the parties has executed this COC Agreement, in the
case of the Company by its duly authorized officer, on May 16, 2019.


COMPANY    PLANTRONICS, INC.
                            
By:
/s/ Joseph Burton

Joseph Burton


Title: President and Chief Executive Officer




EXECUTIVE    By:    /s/ Chuck Boynton    


Chuck Boynton


Title: Executive Vice President and Chief Financial Officer








































[Signature Page to Change of Control Severance Agreement]



